DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claim(s) 1-20 is/are allowed.
Regarding claim 1, the prior art of record (TENORIO et al., US-20180343271-A1 (hereinafter “TENORIO ‘271”) in view of Ellis et al., US-20160179828-A1 (hereinafter “Ellis ‘828”) and Nagaraj et al., US-20200099684-A1 (hereinafter “Nagaraj ‘684”)) does not disclose “providing chain of custody information corresponding to the one or more matching ones of the fuzzy hashes to the requestor … the chain of custody information including indicia for one or more users, each of the one or more users associated via a corresponding fuzzy hash included in the chain of custody with at least one of the plurality of documents” in the recited context.  Rather, TENORIO ‘271 discloses that a security platform determines a security classification of a file based on a hash of the file via fuzzy matching, however the hash is calculated by the metadata of the file, not providing the chain of custody information to a requestor. To this, Ellis ‘828 teaches a revision management of files using fuzzy matching for matching the inverse of a difference with any previous difference in a collaboration of users while it is silent as to how the chain of custody information for each file would be applied to 
For the reasons described above, the prior art of record does not disclose, with respect to claim(s) 2 and 13, features corresponding to those of claim 1 in the respective context(s).
Dependent claims 3-12 and 14-20 are allowed in view of their respective dependence from claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a. Kornblum: Discloses the generation of context triggered piecewise hashes for identifying almost identical files. See pg. 92, 3.1. Piecewise hashing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGSEOK PARK whose telephone number is (571)272-4332. The examiner can normally be reached Monday-Thursday 7:30-5:30 and Alternate Fridays 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/SANGSEOK PARK/Examiner, Art Unit 2494                                                                                                                                                                                                        
/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494